  Exhibit 4

Settlement Chart
                                                                                                Asset Size (in                                                                                Cash Settlement Ratio to Plan
Case Name                        Court                               Plan Name                    millions)      Participants     Allegations / Noteworthy Items              Settlement Date (in $US millions) Assets      Per Capita Value


                                                                                                                                  1. Selecting and maintaining a general
                                                                                                                                  account stable value fund, the Principal
                                                                                                                                  Guaranteed Fixed Income Option, that
                                                                                                                                  was not sufficiently diversified and that
                                                                                                                                  offered below-market crediting rates. 2.
                                                                                                                                  Failing to select the most cost effective
                                                                                                                                  share class of mutual fund options. 3.
                                                                                                                                  Paying excessive administrative
Disselkemp v. Norton             Western District of Kentucky        Norton Healthcare 403(b)                                     expenses. 4. Failing to supply requested
Healthcare                       Louisvelle Division                 Retirement Savings Plan    1,138            15,413           information in violation of ERISA           2021-03-01      5.75             0.51%        373.06
                                                                                                                                  Improper Management of Employee
                                                                                                                                  Retirement Plan cost the Plan's
                                                                                                                                  participants Millions in Savings.
                                                                     Cerner Corporation                                           Insitutional Share class cost less than
                                                                     Foundations Retirement                                       Investor Share class. Defendants failed to
Freck v. Cerner's Corporation    Westers District of Missouri        Plan                       2,000            19,895           monitor Plan's Recordkeeping Expenses. 2012-02-17           4.05             0.20%        203.57
                                                                                                                                  Participants in PIMCO’s 401(k) pay more
                                                                                                                                  than 75% more in fees that the average
                                                                                                                                  U.S. 401(k) plan because they are given a
                                                                                                                                  choice of only PIMCO and Allianz funds. a
                                                                     Allianz Asset Management                                     pattern and practice of adding new and
                                                                     of America LP 401(k)                                         unproven mutual funds as investment
Urakchin v. Allianz Asset                                            Savings and Retirement                                       options within the Plan shortly after the
Management of America            Central District of California      Plan                     1,108              4,198            new funds are launched.                   2017-12-26        12.00            1.08%        2858.50


                                                                                                                                  Selecting, monitoring, and retaining
                                                                                                                                  Putnam-managed investments for the
                                                                                                                                  Plan that were costlier and performed
Brotherson v. Putnam                                                 The Putnam Retirement                                        worse than nonproprietary alternatives,
Investments LLC                  District of Massachusetts           Plan                       778              6,000            and engaged in transactions prohibited      2020-04-17      12.5             1.61%        2083.33


                                                                                                                                  Proprietary Funds
                                 Northern district of Gerogia                                                                     Excess Admin Expenses, High
Pledger v. Reliance Trust Co.    Atlanta Division                    Insperity 401(k) Plan      4,868            50,000           management Fees, Money Market Fund          2021-08-03      39.8             0.82%        796.00


                                                                                                                                  Active vs. Passive.
Buescher v Brenntag North                                            Brenntag USA Profit                                          Share Class
America Inc                      Eastern District of Pennsylvania    Sharing Plan               520              4863 (2019)      High Fee                                    2020-09-21      2.3              0.44%        472.96


                                                                                                                                  Proprietary Funds
Baird v. Blackrock Institutional                                     Blackrock Retirement                        17000 ( Class    Excess Admin Expenses.
Trust Company NA                 Northern district of California     Savings Plan               1,560            Participants)    High management Fees.                     2021-03-23        9.65             0.62%        56.76
                                                                                                                                  Defendant breached its duty of loyalty
                                                                                                                                  and prudence under 29 U.S.C. §
                                                                                                                                  1104(a)(1)(A)–(B) and committed
                                                                                                                                  prohibited transactions under §1106(a)(1)
                                                                                                                                  by locking the Plan into providing the
                                                                                                                                  CREF Stock Account, regardless of its
                                                                                                                                  performance or fees, and locking the Plan
                                                                                                                                  into TIAA’s recordkeeping services. In
                                                                                                                                  Counts III and IV, Plaintiffs allege that
                                                                     The John Hopkins                                             Defendant breached its duties of loyalty
Kelly v John Hopkins             District of Maryland                University 403(b) Plan     5,880            38586 ( 2019)    and prudence under 29 U.S.C.              2019-08-06        14               0.24%        362.83

                                                                                                                                  Proprietary Funds
Beach v. JPMorgan Chase                                              JP Morgan Chase 401(k)                                       Excess Admin Expenses.
Bank                             Southern District of New York       Savings plan               14,640           266792 (2019)    High management Fees.                       2020-10-07      9                0.06%        33.73



Stevens v. SEI Investments                                           SEI Capital Accumulation                    5600 (Class      Proprietary Funds , Underperforming
Co.                              Eastern District of Pennsylvania    Plan
                                                                     Teachers Insurance and     485              Participants)    Funds, High management Fees.                2019-07-26      6.8              1.40%        1214.29
                                                                     Annuity Association of
                                                                     America Code Section                                          Proprietary Funds
                                                                     401(k) Plan,                                                  Excessive Recordkeeping Fees
Richards-Donald v. Teachers                                          Teachers                                                      Prohibited Transaction between Plan and
Ins. & Annuity Assn              Southern District of New York       Insurance and Annuity      2.3 billion      16,945820 Million TIAA                                    2017-10-20         5                0.16%        295.07

                                                                                                                                  Proprietary Funds,
Robert Sims v. BB&T                                                  BB&T Corporation 401(K)                     67000 (class     Underperformaning Funds.
Corporation                      Middle District of North Carolina   Savings Plan               2,930            participants)    Stable Value funds                          2019-06-05      25               0.82%        358.21
                                                                                                                                  Prohibited Transaction
                                                                                                                                  Proprietary Funds
                                                                                                                                  Excess Fees
Monero et al. v. Deutsche                                            Deutsche Bank Matched                                        Failed to consider non-mutual fund type
Bank                             Southern District of New York       Savings Plan               3,287            20256(2017)      investments                                 2018-08-14      21.9             0.67%        1081.16
                                                                                                                                  Failure to Prudently and Loyally Manage
                                                                                                                                  the Plans’ Assets, Failure to Adequately
                                                                                                                                  Monitor Other Fiduciaries , Failure to
                                                                                                                                  Provide Disclosures to Participants
                                                                                                                                  Regarding Fees Charged, Inclusion And
                                                                     Allina 403(b) Retirement                                     Maintenance of Duplicative, Poor
                                                                     Savings Plan                                                 Performing, Cheaper Collective Trusts
Larson v. Allina Health                                              Allina 401(k) Retirement                                     and Separate Accounts Were Available
Systems et. Al.                  District of Minnesota               Savings Plan               1,190            28,000           for Plan Investment Expensive Money         2020-05-20      2.425            0.20%        86.61
                                                                                                                                  Claims for breaches of fiduciary duty,
                                                                                                                                  prohibited transactions and equitable
                                                                                                                                  restitution under ERISA, which asserted
                                                                                                                                  that MIO’s funds had performed worse
                                                                                                                                  than alternative, lower-cost investment
                                                                                                                                  options, while generating more than $20
                                                                                                                                  to $36 million per year in investment
MCKinsey & CO                    Southern District of New York       McKinsey & Company Inc.    6,112            33,000           management fees.                            2020-05-25      39.5             0.65%        1196.97
                                                                                                                                  1. Defendants breached their fiduciary
                                                                                                                                  duties and committed a prohibited
                                                                                                                                  transaction by contractually locking the
                                                                                                                                  Plans into including the CREF Stock
                                                                                                                                  Account as an investment option and
                                                                                                                                  TIAA as a recordkeeper. 2. Defendants
                                                                                                                                  breached their fiduciary duties and
                                                                                                                                  committed a prohibited transaction by
                                                                     Retirement Plan for                                          paying unreasonable recordkeeping fees
                                                                     Officers of Columbia                                         to the Plans’ recordkeepers. 3.
                                                                     University and the                                           Defendants breached their fiduciary
                                                                     Columbia University                                          duties and committed a prohibited
Cates v. The Trustees of                                             Voluntary Retirement                                         transaction by including numerous
Columbia University              Southern District of New York       Savings Plan.              4,600            27,000           unnecessarily expensive and                 2021-05-21      13               0.28%        481.48

                                                                                                                                  (1) Defendants breached their duties
                                                                                                                                  under ERISA by causing the Plan to incur
                                                                                                                                  unreasonable recordkeeping expenses;
                                                                                                                                  (2) Defendants committed prohibited
                                                                                                                                  transactions under ERISA by allowing
                                                                                                                                  four vendors to provide recordkeeping
                                                                                                                                  services to the Plan and receive Plan
                                                                                                                                  assets from which they retained
                                                                                                                                  unreasonable compensation; and (3)
                                                                                                                                  Defendants failed to prudently monitor
                                                                                                                                  Plan investment options resulting in the
                                                                                                                                  use of high-cost and low-performing
                                                                     Duke Unversity 403(b)                                        funds compared to alternatives available
Clark v. Duke University         Middle District of North Carolina   Savings Plan               4,700            37,939           to the Plan.                             2019-04-06         10.65            0.23%        280.71
